Citation Nr: 1402788	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral ankle arthritis.

2.  Entitlement to automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A June 2010 rating decision denied entitlement to automobile and adaptive equipment or to adaptive equipment only.  A February 2011 rating decision denied service connection for bilateral ankle arthritis.


REMAND

The Board finds that additional development is required before the Board may adjudicate the Veteran's claims.  Although the Board regrets the delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran contends that he suffered from a pre-existing bilateral ankle condition that was aggravated by his military service.  The Veteran was provided with an examination of his condition in January 2011.  After an examination of the Veteran, the examiner opined that the Veteran's current bilateral ankle condition was not based on aggravation during military service.  Upon review, the Board finds that opinion is inadequate because the examiner simply stated this conclusion without providing a rationale supporting that conclusion.  

In addition, the Board notes that arthritis and/or other ankle disability was not specifically noted at service entry.  As such, the Veteran is considered to have been in sound condition at the time of enlistment and the presumption of soundness must be addressed.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  Consequently, the Board finds that the Veteran should be provided with a new examination and opinion in this matter.  

The Board finds that the claim for automobile and adaptive equipment is inextricably intertwined with the issue of service connection for a bilateral ankle disability.  Adjudication of the claim for automobile and adaptive equipment must be deferred pending completion of the additional evidentiary development outlined above.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a new examination by an examiner other than the examiner who examined him in January 2011 to ascertain the current nature and etiology of any bilateral ankle disability, to include arthritis.  The examiner should be requested to provide a medical opinion that expressly addressed the following: 

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a bilateral ankle disorder pre-existed the Veteran's active service.

(b) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing bilateral ankle disorder was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current bilateral ankle disorder had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.

In responding to the above questions, the VA examiner should provide a detailed explanation of the relevant facts and medical principles.  Additionally, the examiner should address the lay assertions made by the Veteran and those submitted on his behalf regarding his bilateral ankle disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive examination report including the complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

2.  Then readjudicate the Veteran's claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



